DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remark

This communication is considered fully responsive to the amendment filed on 01/25/22.
a. Claims 1, 8, 11, and 18 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9-11, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over YI et al. (US 2015/0296414, “Yi”) in view of Chen et al. (US 2012/0182929, “Chen”) and further in view of Balasubramanian et al. (US 2018/0309664, “Balasubramanian”).
Regarding claim 1, Yi discloses a data transmission method, applied to a first communications device or a chip in the first communications device, wherein the first communications device is a donor base station or a distributed unit (DU) of the donor base station and wherein the data transmission method comprises: (See Fig.8-9 and ¶.60, Donor eNB sends a Data Radio Bearer (DRB) to a relay node (RN) by using an indicator),
- obtaining first data (See fig.4 and ¶.15, PDCP transmitting side configures SDU received from the upper layer or control information generated by the PDCP entity itself as PDU to transmit to a receiver side of the peer PDCP entity); and 
  	 - in responding to obtaining the first data (as shown in Fig.3-4 and fig.8, Donor eNB as a PDCP transmitting side as shown in Fig.4, upper layer sends a certain data to RLC by adding PDCP header;
        
    PNG
    media_image1.png
    410
    424
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    652
    507
    media_image2.png
    Greyscale
                
                    
    PNG
    media_image3.png
    613
    463
    media_image3.png
    Greyscale
         
    PNG
    media_image4.png
    476
    545
    media_image4.png
    Greyscale
                           

See ¶.42, an object of the present invention is to provide a method for selectively applying a PDCP function, such as a integrity protection, when DeNB (Doner eNB) establishes a DRB (Data RB) in an UN interface; See ¶.60, Further, the PDCP function may be selectively applied with respect to the DRB (Data RB) only. That is, the above PDCP function indictor may be not provided to the SRB (Signaling RB). Here, the above PDCP function indicator may be expressed as a 1 bit. For example, with respect to the each PDCP function, the PDCP function indicator may be represented as ‘True/False’, ‘Enable/Disable’, ‘Support/No support’, etc. Here, the PDCP function indicator may be included in a RRC (Radio Resource Control) message, which used to add or change the DRB. Such RRC message may be a RRC connection setup message, RRC connection reconfiguration message, or a RRC connection re-establishment message, etc. here, the RRC message may be used to add or change a plurality of DRB. If the plurality of DRB is added or changed, the indicator may be configured for each of the plurality of DRB independently; See fig.7, DeNB receives a certain data packet from MME/S-GW via S1-MME interface to communicate with RN as described ¶.40, “Usually, the RN supports the S1 protocol for communicating with MME or S-GW in the UN interface, and supports the X2 protocol for communicating with other eNBs” ; Examiner’s Note: PDCP (Packet Data Convergence Protocol) function compress the packets according to its configuration by upper layer and attach a PDCP header and send the packet before sending DRB from Donor eNB as shown in fig.8 or receiving data packet from MME), sending a first message to a second communications device (See fig.8-9 and ¶.60, when a Donor eNB (DeNB) adds or changes a DRB (Data RB) to a relay node (RN), by using of an indicator, the DeNB may notify the RN that which PDCP function should be applied),
- wherein the first message comprises the first data and a type identifier, wherein the type identifier is used to indicate a type of the first data (See fig.10-11 and ¶.67, D/C field indicates data PDU or control PDU and fig.10 shows data field), and 
- wherein the type of the first data comprises at least one of user plane data, a control plane message (See fig.10 and ¶.67, D/C field indicates data PDU or control PDU; See ¶.17, The PDCP Data PDU is generated in RB of both the user plane and control plane, and some of the PDCP functions are selectively applied according to the used plane. In other words, a header compression function is applied only to U-plane data, and an integrity protection function within the security function is applied only to C-plane data. The security function may also include a ciphering function for maintaining the security of data in addition to the integrity protection function thereof, and the ciphering function is applied to both U-plane and C-plane data), a status report (See ¶.18, The PDCP Control PDU is generated only in U-plane RB, and may include roughly two types, such as a PDCP status report for informing a transmitter side of the situation of a PDCP reception buffer, and a header compression (HC) feedback packet for informing a header compressor of the situation of a header decompressor), and a radio resource control (RRC) message of a terminal (See ¶.13, A radio resource control (RRC) layer located at the uppermost portion of the third layer is only defined in the control plane …the RB denotes a logical path provided by the first and the second layers for transferring data between the UE and the UTRAN; See ¶.60, the PDCP function indicator may be included in a RRC (Radio Resource Control) message, which used to add or change the DRB. Such RRC message may be a RRC connection setup message, RRC connection reconfiguration message, or a RRC connection re-establishment message, etc. here, the RRC message may be used to add or change a plurality of DRB. If the plurality of DRB is added or changed, the indicator may be configured for each of the plurality of DRB independently); and 
- wherein the second communications device is a next-hop device of the first communications device (See fig.7-9, RN is a next-hop node of eNB or DeNB); and 
  	- if the first data is the user plane data (See ¶.67, if D/C field indicates data PDU), the first message comprises first indication information and a global sequence number (SN) of the user plane data (See fig.10-11 and ¶.33, each packet is generated using a PDCP sequence number (SN) and added to each PDCP PDU header; Examiners’ Note: Chen discloses TEID as an indication information, See ¶.37 and the method of determining that data to be transmitted is control plane signaling related to a UE that camps on an RN, See ¶.9; the third prior art by Balasubramanian discloses the global SN), and the first indication information is used to indicate a data radio bearer (DRB) of the terminal to which the user plane data belongs (See ¶.33, the PDCP SN has a length of 5 bits, 7 bits, or 12 bits depending on a radio bearer (RB); See ¶.13, the RB is divided into a signaling RB (SRB) and a data RB (DRB), wherein the SRB is used as a path for transmitting RRC messages in the C-plane while the DRB is used as a path for transmitting user data in the U-plane); 
  	- if the first data is the status report, the first data comprises the global SN of the user plane data carried over the DRB of the terminal (See fig.10 and ¶.18, PDCP SN and the PDCP Control PDU is generated only in U-plane RB, and may include roughly two types, such as a PDCP status report for informing a transmitter side of the situation of a PDCP reception buffer, and a header compression (HC) feedback packet for informing a header compressor of the situation of a header decompressor), 
- wherein the first data is used to indicate a transmission status of a DRB data packet of a third communications device (See fig.7, Uu interface between RN and UE; See ¶.38, the RN serves to manage UE in behalf of the DeNB. In other words, from a standpoint of the UE, the RN is shown as DeNB, and therefore, MAC/RLC/PDCP /RRC, which is an Uu interface protocol that has been used in a conventional LTE system, is used as they are in a Uu interface between UE-RN), and 
- wherein the third communications device is the terminal, an intermediate forwarding node, or a serving node of the terminal (See fig.7, Uu interface between RN and UE; See ¶.38, the RN serves to manage UE in behalf of the DeNB; Examiner’s Note; RN is an intermediate node).
Yi discloses “if the first data is the control plane message (See ¶.67, if D/C field indicates control PDU), wherein the first interface is a logical communications interface between the first communications device and the second communications device” (See fig.7 and ¶.37, an interface between RN-DeNB that has been newly added due to RN is defined as an Un interface, thereby being differentiated from a Un interface that is an interface between UE and a network node. FIG. 7 illustrates such a concept of Relay Node and an Un interface., S1, X2, and Un interface between DeNB and RN), but does not explicitly disclose what Chen discloses,
- the first message comprises at least one of transport layer protocol layer information of a first interface, second indication information, an identifier of the terminal on the first interface, and third indication information (Chen, See fig.3(a), fig.6(a), and ¶.55, SCTP and IP layers; See fig.6(b), TCP/IP),
- wherein the transport layer protocol layer information of the first interface comprises at least one of an internet protocol (IP) address of the first communications device, an IP address of the second communications device, an IP address of the donor base station or the DU, a port number of the first communications device, a port number of the second communications device, a port number of the donor base station or the DU, a stream control transmission protocol (SCTP) stream identifier, and an SCTP payload protocol identifier (PPI) (Chen, See ¶.37, the identifier bit(s) in the packet header of the data to be transmitted may be parsed, and according to a value of the identifier bit(s), it is determined that the data to be transmitted is the control plane signaling related to the UE that camps on the RN. The above identifier bit(s) may include one or any combination of the following: a protocol (Protocol)/next packet header (next header) field, a source Internet Protocol (Internet Protocol; IP for short) address, a destination IP address, a tunnel endpoint identifier (Tunnel Endpoint Identifier; TEID for short) and a Packet Data Convergence Protocol (Packet Data Convergence Protocol; PDCP for short) header control plane/user plane (Control plane or User plane; C/U for short) indication, where the C/U indication is used to indicate whether signaling or user data is transmitted in a PDCP packet): 
- wherein the second indication information is used to indicate the first communications device (Chen, See ¶.37, source IP address of RN), and 
- wherein the third indication information is used to indicate the first interface (Chen, See ¶.4, the radio interface between the RN and the donor base station is a Un interface, and the radio interface between the user equipment (UE) and the RN is a Uu interface); or the first message comprises fourth indication information and an identifier of the serving node of the terminal, and the fourth indication information is used to indicate the terminal (Chen, See ¶.37, destination IP address; See ¶.71, the RN may identify, by using a destination IP address, whether the uplink data is user plane data sent to the PGW/SGW of the UE or control plane signaling sent to the MME).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the first message comprises at least one of transport layer protocol layer information of a first interface, second indication information, an identifier of the terminal on the first interface, and third indication information, wherein the transport layer protocol layer information of the first interface comprises at least one of an internet protocol (IP) address of the first communications device, an IP address of the second communications device, an IP address of the donor base station or the DU, a port number of the first communications device, a port number of the second communications device, a port number of the donor base station or the DU, a stream control transmission protocol (SCTP) stream identifier, and an SCTP payload protocol identifier (PPI), wherein the second indication information is used to indicate the first communications device, wherein the third indication information is used to indicate the first interface or the first message comprises fourth indication information and an identifier of the serving node of the terminal, and the fourth indication information is used to indicate the terminal” as taught by Chen into the system of Yi, so that it provides a way of whether the uplink data is control plane signaling or user plane data related to a UE that camps on the RN for RN by parsing identifier bits in the packet header of the uplink data, and determining, according to a value of the identifier bits (Chen, See ¶.69-70).
Yi discloses the sequence number (SN), but Yi and Chen do not explicitly disclose what Balasubramanian discloses “global sequence number SN (Balasubramanian, See fig.20, ¶.141, and ¶.143, global sender may know a highest global sequence number belonging to a frame sent through path-1 and path-2. A global sender may set the EOF bit on the highest global sequence number that may be sent through both paths and may deliver the packets to local senders).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply “global sequence number (SN)” as taught by Balasubramanian into the system of Yi and Chen, so that it provides a way of delivering packets through data traffic paths to a local receiver from a global sender (Balasubramanian, See fig.20 and ¶.143).

Regarding claim 4, Yi does not explicitly disclose what Chen discloses “the first message further comprises at least one of a target identifier and sixth indication information, wherein the target identifier is used to indicate the serving node of the terminal, and wherein the sixth indication information is used to indicate the terminal (Chen, See ¶.71 and ¶.87, source IP address and destination IP address).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 9, Yi discloses “after the obtaining first data, the data transmission method further comprises: processing the first data based on a first preset key and a first preset target algorithm, wherein the first preset target algorithm comprises at least one of a preset encryption algorithm and a first preset integrity protection algorithm; and wherein the sending a first message to a second communications device comprises: sending the first message comprising the processed first data to the second communications device (See fig.5, and ¶.34, performing ciphering in a PDCP layer. A PDCP layer of a transmitting side generates ciphered data by covering original data with a MASK. The MASK is a code varied for each of the aforementioned packets. Covering original data with a MASK means that XOR operation for each bit is performed for the original data with respect to MASK. A PDCP layer of a receiving side, which has received the ciphered data, deciphers the original data by again covering the original data with a MASK. The MASK has 32 bits and is generated from several input parameters. In particular, in order to generate different values for respective packets, COUNT is generated using PDCP SN varied depending on PDCP PDU. The COUNT is used as one of MASK generation input parameters. In addition to the COUNT, examples of the MASK generation input parameters include ID value (bearer of FIG. 5) of a corresponding RB, Direction having an uplink or downlink value, and a ciphering key (CK) exchanged between a user equipment and a network during RB establishment; See ¶.35, integrity protection key (IK); See ¶.67, integrity algorithm; Examiner’s Note: Mallick further discloses the method of encryption, See ¶.5).”

Regarding claim 10, Yi discloses “the first communications device is the DU, and wherein the data transmission method further comprises: receiving a ninth message sent by the second communications device, wherein the ninth message comprises eighth data; obtaining the eighth data, and processing the eighth data based on a fourth preset key and a fourth preset target algorithm; and sending the processed eighth data to a centralized unit (CU) of the donor base station, wherein the fourth preset target algorithm comprises at least one of a third preset decryption algorithm and a fourth preset integrity protection algorithm (See fig.8, receiving ‘Integrity Protection = True’ from Donor eNB; See further fig.5 and ¶.34-35 for integrity protection key).”

Regarding claim 11, it is an apparatus claim corresponding to the method claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 14, 19, and 20, they are claims corresponding to claims 4, 9, & 10, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yi and Chen in view of Balasubramanian and further in view of Basu Mallick et al. (US 2016/0212661, “Mallick”).
Regarding claim 2, Yi disclose “if the first data is the status report, the first data further comprises fifth indication information (Yi, See ¶.18, The PDCP Control PDU is generated only in U-plane RB, and may include roughly two types, such as a PDCP status report for informing a transmitter side of the situation of a PDCP reception buffer, and a header compression (HC) feedback packet for informing a header compressor of the situation of a header decompressor)”, but Yi, Chen, and Balasubramanian do not explicitly disclose what Mallick discloses “the fifth indication information is used to indicate the DRB of the terminal (Mallick, See ¶.75, a PDCP status report can be sent from the eNodeB to the UE and from the UE to the eNodeB. Additionally, a PDCP status report can request retransmission of PDCP SDUs which were correctly received but failed in header decompression. Whether to send a PDPC status report after a handover is configured independent for each radio bearer).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the fifth indication information related with status report is used to indicate the DRB of the terminal” as taught by Mallick into the system of Yi, Chen, and Balasubramanian, so that it provides a way of reporting after a handover being configured independent for each radio bearer (Mallick, See ¶.75).

Regarding claim 3, Yi discloses “if the third communications device is the intermediate forwarding node or the serving node of the terminal, the first data comprises the fifth indication information carried over each DRB in at least one DRB of the third communications device (See fig.7-9, relaying and/or forwarding PDCP data packet to UE).”

Regarding claims 12-13, they are claims corresponding to claims 2-3, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.
	 
Allowable Subject Matter

Claims 5-8 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims, examiner has clarified and remapped the rejection to the argued claim limitations at the Examiner’s best by adding more details for the newly added limitations “in response to obtaining the first data.” 
The limitations read on the cited Figures 3-4 and 7-8; and paragraphs, ¶.40, ¶.42, & ¶.60. Therefore, “Examiner’s Note” with the cited figures and paragraphs will be the response to the arguments as rejected in claim 1 because it is not necessary to repeat them in here again. Therefore, the examiner disagrees respectfully.

                                         Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411